— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Ulster County) to review a determination of the Board of Education of the Highland Central School District discharging petitioner, a civil service employee, for unsafe driving. Petitioner, a school district bus driver, was found guilty of seven incidents of unsafe driving. Due to the persistent nature of this conduct despite several reprimands from the employer, the hearing officer recommended dismissal. Upon review, the board terminated petitioner’s employment. Petitioner contends that the board’s determination is not supported by substantial evidence, being based in large measure on hearsay evidence. Initially, we note that in a disciplinary hearing conducted pursuant to section 75 of the Civil Service Law, “Compliance with technical rules of evidence” is not mandated (Civil Service Law, § 75, subd 2). The record here contains testimony from petitioner’s supervisor together with that of several other witnesses affording substantial evidence to support the determination in issue. While conflicting testimony was adduced, questions of witness credibility are for board evaluation (Matter of Collins v Codd, 38 NY2d 269; Matter of Phillips v County of St. Lawrence, 73 AD2d 747). Upon review of the record, we find a rational basis for the board’s decision which we decline to disturb (300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176, 180). The court may review the penalty imposed (CPLR 7803, subd 3; Matter of Bovino v Scott, 22 NY2d 214). While dismissal for minor offenses is not favored (Matter of Escher v Hall, 37 AD2d 1013), repetitive misconduct endangering the safety of school children cannot be diminished because, fortuitously, no accident or injury occurred. The punishment is neither so disproportionate to the offense nor shocking to one’s sense of fairness as to be disturbed (Matter of Pell v Board of Educ., 34 NY2d 222, 233). Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Casey, Weiss and Herlihy, JJ., concur.